PER CURIAM.
The plaintiffs appeal from a final judgment which denied their complaint for cancellation of an option agreement for the purchase of land owned by them and which granted defendant-counterclaim-ants’ counterclaim for specific performance of the contract. On appeal the appellants urge first that the court erred in denying the cancellation because the plaintiff-appellants had proved frustration of purpose, inequitable conduct and indefiniteness of contract. We have examined the record in the light of these contentions and find *726that there was conflicting evidence before the trial court upon each of them. The record reveals competent substantial evidence to support the findings of the trial judge. Williams McWilliams Industries, Inc. v. Heart-a-Tampa, Inc., Fla.App.1967, 201 So.2d 920.
In addition appellants urge that the counterclaim for specific performance should not have been granted because the contract is indefinite, ambiguous and one-sided. We have examined the contract and the evidence submitted upon these issues and find that it does not appear that these defenses were established as a matter of law. White v. Cohn, 137 Fla. 501, 188 So. 581 (1939); Biscayne Associates v. Carson, Fla.App.1958, 104 So.2d 871.
Affirmed.